
	

113 HRES 35 IH: Expressing no confidence in the Attorney General of the United States and calling for his immediate resignation.
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 35
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mr. Gosar (for
			 himself, Mr. Amodei,
			 Mr. Benishek,
			 Mr. Bishop of Utah,
			 Mrs. Black,
			 Mr. Brady of Texas,
			 Mr. Brooks of Alabama,
			 Mr. Broun of Georgia,
			 Mr. Burgess,
			 Mr. Bucshon,
			 Mr. Carter,
			 Mr. Collins of New York,
			 Mr. DesJarlais,
			 Mr. Duncan of South Carolina,
			 Mr. Farenthold,
			 Mr. Fincher,
			 Mr. Flores,
			 Mr. Franks of Arizona,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Graves of Georgia,
			 Mr. Harris,
			 Mr. Huelskamp,
			 Mr. Huizenga of Michigan,
			 Mr. Johnson of Ohio,
			 Mr. Jones,
			 Mr. Kelly,
			 Mr. Long, Mrs. Lummis, Mr.
			 McClintock, Mr. Mulvaney,
			 Mr. Nugent,
			 Mr. Nunnelee,
			 Mr. Olson,
			 Mr. Palazzo,
			 Mr. Pearce,
			 Mr. Pompeo,
			 Mr. Price of Georgia,
			 Mr. Roe of Tennessee,
			 Mr. Rothfus,
			 Mr. Salmon,
			 Mr. Schweikert,
			 Mr. Austin Scott of Georgia,
			 Mr. Sessions,
			 Mr. Southerland,
			 Mr. Stockman,
			 Mr. Weber of Texas,
			 Mr. Westmoreland, and
			 Mr. Yoho) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing no confidence in the Attorney
		  General of the United States and calling for his immediate
		  resignation.
	
	
		Whereas the United States Attorney General is a key
			 position in the Executive Branch;
		Whereas the laws of the United States are enforced and
			 upheld by the United States Attorney General;
		Whereas the Judiciary Act of 1789 created the Office of
			 the Attorney General and the Attorney General represents the United States in
			 legal matters and gives advice and opinions to the President and to the heads
			 of the executive departments of the United States Government;
		Whereas the people of the United States need to have full
			 confidence in the Attorney General of the United States;
		Whereas the people of the United States need assurance
			 that the top law enforcement official in the United States will uphold the
			 Constitution, and that he is competent, trustworthy, and beyond
			 reproach;
		Whereas the people of the United States further expect
			 that when mistakes are made, the Nation’s top law enforcement office will not
			 seek to cover up such mistakes, but will cooperate with Congress and the
			 American public in disclosing the events and circumstances and transparently
			 addressing the issues;
		Whereas the current United States Attorney General, Eric
			 Holder, presided over the Department of Justice as it conducted a law
			 enforcement scheme called Operation Fast and Furious that was ill
			 conceived at the outset and mismanaged for its duration;
		Whereas according to information obtained through the
			 House Oversight and Government Reform Committee, Operation Fast and Furious
			 allowed thousands of weapons of various types to be illegally sold and or
			 transferred from the United States to violent drug cartels and known criminals
			 in Mexico and elsewhere;
		Whereas weapons from Operation Fast and Furious have been
			 used to violate United States laws, Mexican laws, and international laws,
			 including homicide, kidnapping, and trafficking laws;
		Whereas under Attorney General Holder’s watch, this
			 operation demonstrated no proper monitoring of the guns being sold or
			 transferred, and failed to interdict the weapons;
		Whereas Attorney General Holder further failed to inform
			 or cooperate with Mexican authorities even though weapons were being sent to
			 Mexico;
		Whereas currently, Mexico is under severe stress due to
			 drug cartel wars;
		Whereas in January 2012, the Government of Mexico
			 confirmed that 47,515 people were killed in drug-related incidents between 2006
			 and 2011;
		Whereas credible sources estimate that at least 300
			 Mexican deaths involved weapons that came from Operation Fast and
			 Furious;
		Whereas the carnage resulting from Operation Fast and
			 Furious is not limited to Mexico;
		Whereas the people of the United States will likely also
			 incur further violence as a result of this operation;
		Whereas due to Attorney General Holder’s failure to
			 provide oversight or control over Operation Fast and Furious, drug cartels have
			 used Fast and Furious weapons to wage attacks against United States law
			 enforcement as well as Mexican police and military outfits;
		Whereas evidence further suggests that such guns have been
			 used in the United States, and were found at the crime scene surrounding the
			 death of Border Patrol Agent Brian Terry, who was killed on December 14,
			 2010;
		Whereas in response to Congressional inquiries, the
			 Administration, through Attorney General Holder’s office, initially provided
			 false information in a letter to Congress dated February 4, 2011, that was
			 subsequently withdrawn;
		Whereas in response to Congressional inquiries, the
			 Administration, through Attorney General Holder’s office, has redacted key
			 information and has been intransigent, obstructionist, and obdurate;
		Whereas in response to Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives whistleblowers who came to Congress for redress, the
			 Administration, through Attorney General Holder’s office, retaliated against
			 such whistleblowers;
		Whereas the Administration, at the request of Attorney
			 General Holder, claimed executive privilege to block the disclosure of duly
			 subpoenaed documents relating to a Congressional investigation; and
		Whereas Attorney General Holder was found in contempt of
			 Congress on June 28, 2012: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Congress has lost confidence in the Attorney General of
			 the United States and thereby calls for his immediate resignation.
		
